Shatsky v Highpoint Assoc. V, LLC (2019 NY Slip Op 01825)





Shatsky v Highpoint Assoc. V, LLC


2019 NY Slip Op 01825


Decided on March 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 14, 2019

Acosta, P.J., Manzanet-Daniels, Kapnick, Kahn, Oing, JJ.


8691 162531/15

[*1]Alyson Shatsky, Plaintiff-Respondent,
vHighpoint Associates , LLC, et al., Defendants-Appellants.


Law Offices of Michael E. Pressman, New York (Steven H. Cohen of counsel), for appellants.
Pasich LLP, New York (Jeffrey L. Schulman of counsel), for respondent.

Order, Supreme Court, New York County (Carmen Victoria St. George, J.), entered August 21, 2018, which, inter alia, denied defendants' motions for summary judgment, unanimously affirmed, without costs.
Triable issues of fact regarding whether defendant Bagels and More created a slipping hazard allegedly responsible for plaintiff's accident by diverting condensation from its air conditioning unit down the side of the door with a plastic tube, such that water streamed down the tube onto the sidewalk and onto the warning tile (see Gary v 101 Owners Corp., 89 AD3d 627 [1st Dept 2011]), combined with photographs, video, deposition testimony, and expert affidavits that provide conflicting evidence as to whether the other defendants had notice of the hazardous condition, preclude the granting of summary judgment (see Irizarry v 1915 Realty LLC, 135 AD3d 411 [1st Dept 2016]; Jahn v SH Entertainment, LLC, 117 AD3d 473 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 14, 2019
CLERK